Citation Nr: 1530821	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2015, and a transcript of the hearing is of record.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2014).

The Veteran is service connected for posttraumatic stress disorder (PTSD), 70 percent disabling; for tinnitus, 10 percent disabling; and for hearing loss in the left ear, 0 percent disabling.  His combined rating is 70 percent.  Consequently, he meets the schedular requirement for consideration of a TDIU rating.  He has completed one year of college.  He last worked full time in 2002 as a color mixer for a magazine company.

The Board finds insufficient evidence currently on file to provide a reasoned determination on whether the Veteran's service-connected disabilities, primarily his PTSD, render him unable to obtain and maintain substantially gainful employment.  Although VA Mental Health Feasibility reports in March 2009 and April 2010 note that the Veteran is unemployable, it was noted in March 2009 that the Veteran was being treated for service-connected and nonservice-connected disabilities, including diabetes and degenerative joint disease.  Nonservice-connected disabilities cannot be considered in a case involving TDIU.  While a VA examiner concluded in September 2010 that it was more likely than not that the Veteran's PTSD was not impairing his ability to work because he stopped working due to neck surgery, the Veteran testified in May 2015 that while he stopped working in 2002 because of neck surgery, his PTSD has gotten worse and now prevents him for working.  

There has been no scheduled VA compensation and pension evaluation of the Veteran's PTSD since September 2010.  The most recent VA treatment records on file, dated through October 2014, show Global Assessment of Functioning (GAF) scores of 60 in March 2013 and 55 in April 2013, which is much better than the score of 35 in April 2008 and also better than the score of 51 on VA evaluation in September 2010.  GAF scores of 51 to 60 are indicative of moderate symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange for an examination of the Veteran by a mental health professional to address the function effects that the Veteran's service connected disabilities (PTSD, tinnitus, and hearing loss) have on his ability to secure or follow a substantially gainful occupation, considering his work experience and training or education.  The entire claims, including a copy of this remand, will be made available to the examiner in conjunction with the examination.  When address the functional effect, the examiner must not consider the effects of age or any non-service connected disabilities.
2.  The Veteran must be notified that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  Thereafter, the AMC/RO will review the record and readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case and an opportunity to respond.  Thereafter, the case shall be returned to the Board for appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

